Case 1:20-cv-00972-JPH-TAB Document 11 Filed 09/08/20 Page 1 of 2 PageID #: 32




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRENDA L. WHITE,                            )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:20-cv-00972-JPH-TAB
                                            )
SOUTHEAST HEALTH CENTER,                    )
PETER KIM DR.,                              )
                                            )
                         Defendants.        )

             ORDER DENYING MOTION TO AMEND COMPLAINT

      On July 27, 2020, the Court entered final judgment in this case,

dismissing Ms. White's federal claims with prejudice and her state law claims

without prejudice. Dkt. 9. On August 26, 2020, Ms. White filed a motion to

amend her complaint with this Court. Dkt. [10].

      "Once final judgment has been entered in a case, the district court lacks

jurisdiction to entertain a motion for leave to amend the complaint unless the

plaintiff also moves for relief from the judgment." Childress v. Walker, 787 F.3d

433, 442 (7th Cir. 2015). Ms. White has not moved to alter or amend the

judgment, Fed. R. Civ. P. 59(e), nor has she moved for relief from the final

judgment, Fed. R. Civ. P. 60. See dkt. 10. As a result, the Court cannot

entertain Ms. White's motion, and her motion to amend the complaint, dkt.

[10], is denied.

SO ORDERED.
Date: 9/8/2020



                                        1
Case 1:20-cv-00972-JPH-TAB Document 11 Filed 09/08/20 Page 2 of 2 PageID #: 33




Distribution:

BRENDA L. WHITE
4141 N Ridgeview Drive
Indianapolis, IN 46226




                                      2
